DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment filed 4/25/2022.
2. 	Claims 1-3, 5-7, 9-13, 15-17, 19, 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-13, 15-17, 19, 20
Claims 1-3, 5-7, 9-13, 15-17, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Establishing, by a vehicle-based payment integration unit comprising a computer processor, a connection with a mobile electronic device – Insignificant Pre-Solution Activity.
Receiving, by the vehicle-based payment integration unit and from the mobile electronic device over the first connection, a confirmation request for a vehicle-based transaction from a third party – Commercial or Legal Interactions.
Receiving, by the vehicle-based payment integration unit, approval of the confirmation request from a vehicle user – Commercial or Legal Interactions.
Identifying, by the vehicle-based payment integration unit, an operating mode for the vehicle selected from the group consisting of driving mode, parking mode, and off – collecting and analyzing data (See Electric Power)
Confirming, by the vehicle-based payment integration unit, that the vehicle- based transaction is consistent with the operating mode for the vehicle – Mental Process.
Communicating, by the vehicle-based payment integration unit, a request for a payment token for the vehicle-based transaction to the mobile electronic device over the connection, wherein the mobile electronic device is configured to communicate the payment token request to a financial institution backend and to a payment token for the vehicle-based transaction from the financial institution backend – Commercial or Legal Interactions.
Receiving, by the vehicle-based payment integration unit payment token from the mobile electronic device over the connection – Commercial or Legal Interactions.
Communicating, by the vehicle-based payment integration unit and via the mobile electronic device over the first connection, the payment token to the third party, wherein the third party is configured to conduct the vehicle-based transaction using the payment token – Commercial or Legal Interactions.
See also ChargePoint, Inc. v. SemaCONNECT, Inc., 920 F.3d 759, 766 (Fed. Cir. 2019) (identifying communicating requests between servers over a network as an abstract idea).
Examiner thus notes that the independent claims recite the steps of – initiating a transaction using payment tokens between a vehicle-based payment integration unit and a third party – that constitutes abstract Fundamental Economic Practices and/or Commercial or Legal Interactions as in financing for purchasing a product (Credit Acceptance), local processing of payments for remotely purchased goods (Inventor Holdings); third party intermediary (buySAFE).
The dependent claims merely limit the abstract idea to – type of third party, pairing device, identifying third party based on location or operating mode, authenticating information from vehicle sensor – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a payment integration unit and a mobile device.  Based on Fig. 1 and Para [0052], [0057] – [0059], the payment integration unit and mobile device have been described generically.  For example, Para [0076] of the Specification states that the system of the invention or portions of the system of the invention may be in the form of a “processing machine,” such as a general-purpose computer.  This payment integration unit appears to be a no more than a generic computer housed in a generic vehicle.  Similarly, as per Para [0026], the mobile electronic device appears to be a generic smart phone or computer.  
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – initiating a transaction using payment tokens between a vehicle-based payment integration unit and a third party – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic payment unit and mobile device to perform the steps of – initiating a transaction using payment tokens between a vehicle-based payment integration unit and a third party – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – initiating a transaction using payment tokens between a vehicle-based payment integration unit and a third party – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the amended claim 1 contains limitations “identifying, by the vehicle- based payment integration unit, an operating mode for the vehicle selected from the group consisting of driving mode, parking mode, and off” and “confirming, by the vehicle-based payment integration unit, that the vehicle-based transaction is consistent with the operating mode for the vehicle” integrate any alleged abstract idea into a practical application.
Examiner finds this unpersuasive because the limitation of identifying an operating mode of the vehicle has been recited in the Specification at a high level of generality that is entirely result focused.  The Specification does not describe how this limitation of identification of driving mode is implemented.
With regard to the limitation “confirming, by the vehicle-based payment integration unit, that the vehicle-based transaction is consistent with the operating mode for the vehicle,” Examiner notes this is merely a simple mental process implemented on a computing environment.
Previously Addressed Arguments
Applicant asserts that the amended claims do not recite certain methods of organizing human activities; that they contain additional elements such as establishing connection between vehicle-based payment integration unit, communicating payment token request to a financial institution backend, receiving payment token, and communicating token to a third party.
Examiner respectfully disagrees.
Examiner notes that merely amending the claims from “wherein the third party conducts a transaction using the payment token” to “wherein the third party is configured to conduct a transaction using the payment token” does not substantially change the nature of the claimed invention as being directed to Commercial/Legal Interactions.  As noted above, while the step of establishing connection between vehicle-based payment integration unit and mobile electronic device may be considered Insignificant Pre-Solution Activity, the remaining limitations of receiving a confirmation request for a vehicle-based transaction from a third party, communicating a payment token, receiving a payment token and communicating the payment token to the third party – are all actions take in furtherance of a payment transaction which places the independent claims squarely within the abstract idea grouping of Certain Methods of Organizing Human Activity.
Applicant describes the individual claims limitations as additional elements.  In response, Examiner points out that the term “additional elements” refers to claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  As noted above, the only additional elements, that are not part of the judicial exception, are: a vehicle-based payment integration unit and a mobile device.  A close look at the Specification indicates that the payment integration unit has been described at a high level of generality.  Para [0076] of the Specification states that the system of the invention or portions of the system of the invention may be in the form of a “processing machine,” such as a general-purpose computer, for example.  Similarly, as per Para [0026], the mobile electronic device appears to be a generic smart phone or computer.  
Here, the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation.  Hence, the additional elements fail to integrate the abstract idea into a practical application.
Applicant also asserts that it is far from routine and conventional for a payment integration unit to use a mobile electronic device to request and receive a payment token from a financial institution backed and that the claims recite specific arrangement of physical devices to provide vehicle-based payment integration unit with payment token.
Examiner finds this unpersuasive.
Examiner notes that payment tokenization has been WURC in the card industry for a long time.  See for example, US 2012/0173431 A1 to Ritchie et al. (First Data Corporation); US 2017/0091766 A1 Venugopalan et al. (MasterCard); CN 10,694,0856 A He et al. (China UnionPay Corporation) and the cited reference WO 2018068682 A1 to Lijun et al. (formerly Liu, Guobao et al.) (China UnionPay Corporation).  See also non-patent literature titled “Ditch the Wallet and Pay With Your Car” published in PC Magazine, 2016; and “Visa extends Visa Token Service to automakers to enable car-based commerce” published in Green Car Congress, 2016.
For the above reasons, Applicant’s arguments are not persuasive.
103
Examiner has withdrawn the obviousness rejection of the claims based on amendments and remarks filed 4/25/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693